DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it recites the limitation “the venue” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the claimed language of “wherein the one or more spaces respectively their one or more space identifiers” in line 5 is vague and unclear.
Regarding claim 1, the claimed language of “triggering determining…” in line 7 is unclear.  Which technical features are implied by merely triggering the determining rather than actually performing the determining is not readily understood.
Regarding claim 1, the claimed language of “whether at least a part of the set of space identifiers or one or more spaces of the set of space identifiers matches or match…” in lines 7-8 
Regarding claim 2, the claimed language of “triggering determining…” is unclear.  Which technical features are implied by merely triggering the determining rather than actually performing the determining is not readily understood.
 Regarding claim 2, it is unclear “one or more coarse location estimates” as claimed is the same or different from “one or more reference location estimates” as claimed in claim 1 in which it depends on.  If they are different, then it is unclear of how and in what manner “one or more reference location estimates” is determined.
Regarding claim 6, it recites the limitation “the one or more coarse location estimates” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, it recites the limitation “the one or more pieces of fingerprint information” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 9, it recites the limitation “the time period” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, it recites the limitation “the venue” in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, the claimed language of “wherein the one or more spaces respectively their one or more space identifiers” in lines 6-7 is vague and unclear.

Regarding claim 14, the claimed language of “whether at least a part of the set of space identifiers or one or more spaces of the set of space identifiers matches or match…” in lines 9-10 is unclear and not readily understood.  In line 6, the claim is claiming “extract a set of space identifiers representing one or more spaces of the venue”; thus, it is unclear whether “at least a part of the set of space identifiers” and “one or more spaces of the set of space identifiers” are the same or different.
Regarding claim 15, it is unclear “one or more coarse location estimates” as claimed is the same or different from “one or more reference location estimates” as claimed in claim 114 in which it depends on.  If they are different, then it is unclear of how and in what manner “one or more reference location estimates” is determined.
Regarding claim 18, it recites the limitation “the venue” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 18, the claimed language of “wherein the one or more spaces respectively their one or more space identifiers” in lines 5-6 is vague and unclear.
Regarding claim 18, the claimed language of “triggering determining…” in line 8 is unclear.  Which technical features are implied by merely triggering the determining rather than actually performing the determining is not readily understood.
Regarding claim 18, the claimed language of “whether at least a part of the set of space identifiers or one or more spaces of the set of space identifiers matches or match…” in lines 8-9 is unclear and not readily understood.  In line 5, the claim is claiming “extract a set of space 
Regarding claim 19, it is unclear “one or more coarse location estimates” as claimed is the same or different from “one or more reference location estimates” as claimed in claim 18 in which it depends on.  If they are different, then it is unclear of how and in what manner “one or more reference location estimates” is determined.
Other claims are also rejected based on their dependency of the defected parent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8, 13-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Narayanaswami (IDS reference - US 2008/0109718).
Regarding claim 1, as best understood, Narayanaswami discloses a method, comprising:
obtaining one or more pieces of calendar information indicative of at least one appointment taking place in a space (i.e. scheduled event(s) with location associated with it) ([0030]);
extracting a set of space identifiers representing one or more spaces of the venue (i.e. reads on “a conference room number, a public space or an office” as some examples for calendar 
determining or triggering determining whether at least a part of the set of space identifiers or one or more spaces of the set of space identifiers matches or match the at least one space as represented by the obtained one or more pieces of calendar information ([0035]); and
in case such a match is found:
determining one or more reference location estimates, wherein a respective reference location estimate of the one or more reference location estimates is indicative of a location of 15 the space that was determined to be a match, wherein the location of the space is derived from the indoor map ([0035]).

Regarding claim 2, as best understood, Narayanaswami discloses determining or triggering determining one or more coarse location estimates ([0035]).
Regarding claim 3, Narayanaswami discloses the calendar information is further indicative of a time period of the at least one appointment (Fig 2; [0029]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).
Regarding claim 4, Narayanaswami discloses the calendar information is associated with a user of a mobile device ([0038]).
Regarding claim 5, Narayanaswami discloses the space of the venue is represented by a character string (i.e. reads on “a conference room number, a public space or an office”) ([0032]).

Regarding claim 13, Narayanaswami discloses the indoor radio map comprises or represents one or more defined location information of the one or more spaces located within the venue (i.e. reads on “a conference room number, a public space or an office” as some examples for calendar events of the indoor building map) ([0032]); ([0035]).
Regarding claims 14 and 18, the apparatus and product claims are rejected for similar reasons as stated in the method claim 1 above.  In addition, Narayanaswami discloses in Fig 11 a processor, a memory, and tangible computer-readable medium including/storing a computer program code for performing the method as claimed ([0051]-[0052]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7, 9-12, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Narayanaswami in view of Tsai et al (IDS reference - US 2017/0026804).
Regarding claim 6, Narayanaswami does not explicitly disclose obtaining or gathering one or more pieces of fingerprint information, wherein the obtaining or the gathering is performed and/or controlled during the time period of the at least one appointment; and wherein the one or more coarse location estimates are determined at least partially based on the one or more pieces of fingerprint information.  Tsai et al teach in the same field of endeavor such obtaining or gathering one or more pieces of fingerprint information, wherein the obtaining or the gathering is performed and/or controlled during the time period of the at least one appointment (i.e. position-inference data as calendar data) ([0019]; [0037]; [0039]; [0043]-[0045]; [0058]-[0060]); and wherein the one or more coarse location estimates are determined at least partially based on the one or more pieces of fingerprint information ([0039]; [0053]; 
Regarding claims 7 and 16, Narayanaswami discloses the set of space identifiers is extracted further based on the one or more coarse location estimates, and wherein the set of space identifiers comprises one or more spaces located in the vicinity of the one or more coarse location estimates ([0058]-[0062]; [0072]-[0082]).
Regarding claim 9, Narayanaswami does not explicitly disclose assigning the one or more pieces of fingerprint information obtained or gathered during the time period to the location of the space determined as the match.  Tsai et al teach in the same field of endeavor such assigning the one or more pieces of fingerprint information obtained or gathered during the time period to the location of the space determined as the match ([0039]; [0053]; [0058]-[0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narayanaswami in view of Tsai et al to incorporate such assigning the one or more pieces of fingerprint information obtained or gathered during the time period to 
Regarding claims 10, 17, and 20, Narayanaswami does not explicitly disclose  determining one or more outliers of the determined one or more reference location estimates at least partially based on a comparison of one or more pieces of fingerprint information obtained from one or more further mobile devices with the one or more pieces of fingerprint information gathered or obtained; and discarding such one or more pieces of fingerprint information of the one or more pieces of fingerprint information gathered or obtained in case a mismatch of pieces of fingerprint information is determined by the comparison.  Tsai et al teach in the same field of endeavor such determining one or more outliers of the determined one or more reference location estimates at least partially based on a comparison of one or more pieces of fingerprint information obtained from one or more further mobile devices with the one or more pieces of fingerprint information gathered or obtained; and discarding such one or more pieces of fingerprint information of the one or more pieces of fingerprint information gathered or obtained in case a mismatch of pieces of fingerprint information is determined by the comparison ([0059]-[0062]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narayanaswami in view of Tsai et al to incorporate such determining one or more outliers of the determined one or more reference location estimates at least partially based on a comparison of one or more pieces of fingerprint information obtained 
Regarding claim 11, Narayanaswami does not explicitly disclose storing and/or providing the respective pieces of fingerprint information based on which the one or more reference location estimates were determined.  Tsai et al teach in the same field of endeavor such storing and/or providing the respective pieces of fingerprint information based on which the one or more reference location estimates were determined ([0030]; [0060]; [0077]; [0084]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Narayanaswami in view of Tsai et al to incorporate such storing and/or providing the respective pieces of fingerprint information based on which the one or more reference location estimates were determined as taught by Tsai et al to gain the advantage of properly determining the position of a mobile user in associated with a location(s) of a calendar information in an indoor environment; and since it has been held that if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill (MPEP 2143).

Regarding claims 15 and 19, the claims are rejected for similar reasons as stated in the method claim 6 above.  In addition, Narayanaswami discloses the calendar information is further indicative of a time period of the at least one appointment (Fig 2; [0029]).  While patent drawings are not drawn to scale, relationships clearly shown in the drawings of a reference patent cannot be disregarded in determining the patentability of claims.  See In re Mraz, 59 CCPA 866, 455 F.2d 1069, 173 USPQ 25 (1972).

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0337346 discloses techniques for developing a fingerprint map that may be used for 3D indoor localization.  In one example, a network server may leverage a building footprint from an open source database with signal measurements taken by probing user devices from signal sources such as access point (AP) devices.  The network server may use the signal measurements to remotely calculate corresponding 3D positions of the AP devices in a particular building.  Further, the network server may use the building footprint and the calculated 3D positions of the AP devices as references for developing the fingerprint map for 3D indoor localization.
US 11,096,008 discloses techniques for determining a location of a mobile device within an area of interest.  One example computing system includes a processor configured to: obtain location information for areas of interest from a first device, the location information comprising signal strength readings associated with signal sources; receive a location request from a second device, the location request comprising signal strength readings associated with a current position of the second device; determine, using a machine learning model, the current position corresponds to a fingerprint within a location map, wherein the machine learning model is trained to: (i) generate the location map comprising fingerprints based on the location 
US 11,226,391 discloses a method includes obtaining one or more pieces of metadata information indicative of one or more identifiers of one or more spatial locations located within a venue, and further indicative of one or more floor level identifiers of the one or more spatial locations. The method also generates a map of one or more locations of one or more radio nodes, including altitude information, and their respective one or more pieces of identifying information.  The method further includes determining one or more pieces of matching information indicative of whether a respective identifying information of the one or more radio nodes at least partially matches with at least one metadata information and, if so, associating the respective radio node with a respective altitude floor level of the respective piece of metadata information in a radio map of the venue.  A corresponding apparatus and computer program product are also provided.
US 10,506,373 discloses a computer system receives a query from a mobile device, including an indication of a location of the mobile device, and an environmental measurement obtained by the mobile device at the location.  A set of candidate points of interest in geographical proximity to the location is determined.  For each of one or more candidate points of interest of the set, a location fingerprint of the candidate point of interest and contextual data regarding the candidate point of interest are obtained.  A similarity between the environmental measurement and each location fingerprint is determined.  A particular candidate point of interest is selected from among the set based on the similarity, and based on an assessment of the 
US 9,456,311 discloses concepts and technologies for determining the indoor location of devices such as smartphones and tablet computers using reference points and sensors.  According to one aspect disclosed herein, an environment analytics system can retrieve a layout of an environment and determines an absolute reference point for the layout.  The environment analytics system also can determine a coordinate pair for a point associated with an area of the layout.  The coordinate pair can be determined relative to the absolute reference point.  The environment analytics system also can determine a coordinate pair for a beacon deployed within the area.  The coordinate pair can be associated with a unique address of the beacon.  The environment analytics system can update beacon data in an environment database to include the coordinate pair for the beacon and the unique address of the beacon.
US 2010/0048185 discloses a method and an apparatus for reminding a calendar schedule and a recording medium are provided.  First, a schedule and a location of an event are set in a calendar, and first positioning information of the location is obtained.  Then, second positioning information of a current location of a mobile device is obtained.  Next, the current location is determining whether to be within a signal range of a signal source.  Once the current location is within the signal range, the time for moving from the location with the second positioning information to the location with the first positioning information is calculated.  Finally, a reminding time is set according to the transferring time, and a reminding action is taken at the reminding time.  Thereby, the reminding time of the event can be dynamically adjusted to avoid delay caused when the mobile device is too far from the event location.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646